Exhibit 1 NOVAGOLD RESOURCES INC. ANNUAL INFORMATION FORM FOR THE YEAR ENDED NOVEMBER 30, 2012 February 12, 2013 NOVAGOLD RESOURCES INC. (the “Company”) ANNUAL INFORMATION FORM TABLE OF CONTENTS Preliminary Notes i ITEM 1 CORPORATE STRUCTURE 1 Name, Address and Incorporation 1 Intercorporate Relationships 1 ITEM 2 GENERAL DEVELOPMENT OF THE BUSINESS 2 Description of the Business 2 General Development of the Business – Three Year History 6 ITEM 3 DESCRIPTION OF THE BUSINESS 12 General 12 Donlin Gold Project, Alaska 12 Galore Creek Project, British Columbia 38 Risk Factors 49 ITEM 4 DIVIDENDS 63 ITEM 5 DESCRIPTION OF CAPITAL STRUCTURE 63 Common Shares 63 Preferred Shares 63 ITEM 6 MARKET FOR SECURITIES 64 Trading Price and Volume 64 ITEM 7 DIRECTORS AND OFFICERS 65 Corporate Governance 67 Other Board Committees 69 Conflicts of Interest 69 ITEM 8 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 70 Other 70 Regulatory Actions 70 ITEM 9 TRANSFER AGENT AND REGISTRAR 70 ITEM 10 MATERIAL CONTRACTS 70 ITEM 11 INTERESTS OF EXPERTS 70 ITEM 12 ADDITIONAL INFORMATION 71 Preliminary Notes Cautionary Statement Regarding Forward-Looking Information This Annual Information Form for NOVAGOLD Resources Inc. (“NOVAGOLD” or “the Company”) contains statements of forward-looking information. These forward-looking statements may include statements regarding perceived merit of properties, exploration results and budgets, mineral reserves and resource estimates, work programs, capital expenditures, operating costs, cash flow estimates, production estimates and similar statements relating to the economic viability of a project, timelines, strategic plans, including the Company’s plans and expectations relating to its Donlin Gold and Galore Creek projects, completion of transactions, market prices for precious and base metals, or other statements that are not statements of fact.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management.Statements concerning mineral resource estimates may also be deemed to constitute “forward-looking statements” to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, identified by words or phrases such as “expects”, “is expected”, “anticipates”, “believes”, “plans”, “projects”, “estimates”, “assumes”, “intends”, “strategy”, “goals”, “objectives”, “potential”, “possible” or variations thereof or stating that certain actions, events, conditions or results “may”, “could”, “would”, “should”, “might” or “will” be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be forward-looking statements. Forward-looking statements are based on a number of material assumptions, including those listed below, which could prove to be significantly incorrect: · our ability to achieve production at any of the Company’s mineral exploration and development properties; · estimated capital costs, operating costs, production and economic returns; · estimated metal pricing, metallurgy, mineability, marketability and operating and capital costs, together with other assumptions underlying the Company’s resource and reserve estimates; · our expected ability to develop adequate infrastructure and that the cost of doing so will be reasonable; · assumptions that all necessary permits and governmental approvals will be obtained; · assumptions made in the interpretation of drill results, the geology, grade and continuity of the Company’s mineral deposits; · our expectations regarding demand for equipment, skilled labor and services needed for exploration and development of mineral properties; · risks related to opposition to the Company’s operations at its mineral exploration and development properties from non-governmental organizations or civil society; and · our activities will not be adversely disrupted or impeded by development, operating or regulatory risks. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those reflected in the forward-looking statements, including, without limitation: · uncertainty of whether there will ever be production at the Company’s mineral exploration and development properties; · uncertainty of estimates of capital costs, operating costs, production and economic returns; · uncertainties relating to the assumptions underlying the Company’s resource and reserve estimates, such as metal pricing, metallurgy, mineability, marketability and operating and capital costs; · risks related to the Company’s ability to commence production and generate material revenues or obtain adequate financing for its planned exploration and development activities; · risks related to the Company’s ability to finance the development of its mineral properties through external financing, strategic alliances, the sale of property interests or otherwise; - i - · risks related to the third parties on which the Company depends for its exploration and development activities; · dependence on cooperation of joint venture partners in exploration and development of properties; · credit, liquidity, interest rate and currency risks; · risks related to market events and general economic conditions; · uncertainty related to inferred mineral resources; · risks and uncertainties relating to the interpretation of drill results, the geology, grade and continuity of the Company’s mineral deposits; · risks related to lack of infrastructure; · mining and development risks, including risks related to infrastructure, accidents, equipment breakdowns, labor disputes or other unanticipated difficulties with or interruptions in development, construction or production; · the risk that permits and governmental approvals necessary to develop and operate mines on the Company’s properties will not be available on a timely basis or at all; · commodity price fluctuations; · risks related to governmental regulation and permits, including environmental regulation; · risks related to the need for reclamation activities on the Company’s properties and uncertainty of cost estimates related thereto; · uncertainty related to title to the Company’s mineral properties; · uncertainty related to unsettled aboriginal rights and title in British Columbia; · the Company’s history of losses and expectation of future losses; · uncertainty as to the outcome of potential litigation; · uncertainty inherent in litigation including the effects of discovery of new evidence or advancement of new legal theories, the difficulty of predicting decisions of judges and juries and the possibility that decisions may be reversed on appeal; · risks related to default under the Company’s unsecured convertible notes; · risks related to the Company’s majority shareholder; · risks related to increases in demand for equipment, skilled labor and services needed for exploration and development of mineral properties, and related cost increases; · increased competition in the mining industry; · the Company’s need to attract and retain qualified management and technical personnel; · risks related to the Company’s current practice of not using hedging arrangements; · uncertainty as to the Company’s ability to acquire additional commercially mineable mineral rights; · risks related to the integration of potential new acquisitions into the Company’s existing operations; · risks related to unknown liabilities in connection with acquisitions; · risks related to conflicts of interests of some of the directors of the Company; · risks related to global climate change; · risks related to opposition to the Company’s operations at its mineral exploration and development properties from non-governmental organizations or civil society; · uncertainty as to the Company’s ability to maintain the adequacy of internal control over financial reporting as per the requirements of the Sarbanes-Oxley Act; · increased regulatory compliance costs relating to the Dodd-Frank Act; and · increased regulatory compliance costs related to the Company’s anticipated loss of its foreign private issuer status. This list is not exhaustive of the factors that may affect any of the Company’s forward-looking statements. Forward-looking statements are statements about the future and are inherently uncertain, and actual achievements of the Company or other future events or conditions may differ materially from those reflected in the forward-looking statements due to a variety of risks, uncertainties and other factors, including, without limitation, those referred to in this Annual Information Form under the heading “Risk Factors” and elsewhere. The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change, except as required by law. For the reasons set forth above, investors should not place undue reliance on forward-looking statements. - ii - Cautionary Note to U.S. Investors – Information Concerning Preparation of Resource and Reserve Estimates This Annual Information Form has been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of U.S. securities laws. Unless otherwise indicated, all mineral resource and mineral reserve estimates included in this Annual Information Form have been prepared in accordance with National Instrument43-101 Standards of Disclosure for Mineral Projects (“NI43-101”) and the Canadian Institute of Mining and Metallurgy Definition Standards for Mineral Resources and Mineral Reserves. NI43-101 is a rule developed by the Canadian Securities Administrators which establishes standards for all public disclosure an issuer makes of scientific and technical information concerning mineral projects. Canadian standards, including NI43-101, differ significantly from the requirements of the United States Securities and Exchange Commission (“SEC”), and mineral resource and mineral reserve information contained herein may not be comparable to similar information disclosed by U.S. companies. In particular, and without limiting the generality of the foregoing, the term “resource” does not equate to the term “reserves”. Under U.S. standards, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made. The SEC’s disclosure standards normally do not permit the inclusion of information concerning “measured mineral resources”, “indicated mineral resources” or “inferred mineral resources” or other descriptions of the amount of mineralization in mineral deposits that do not constitute “reserves” by U.S. standards in documents filed with the SEC. U.S. investors should also understand that “inferred mineral resources” have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an “inferred mineral resource” will ever be upgraded to a higher category. Under Canadian rules, estimated “inferred mineral resources” may not form the basis of feasibility or pre-feasibility studies except in rare cases. Investors are cautioned not to assume that all or any part of an “inferred mineral resource” exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in-place tonnage and grade without reference to unit measures. The requirements of NI43-101 for identification of “reserves” are also not the same as those of the SEC, and reserves reported by the Company in compliance with NI43-101 may not qualify as “reserves” under SEC standards. Accordingly, information concerning mineral deposits set forth herein may not be comparable with information made public by companies that report in accordance with U.S. standards. Glossary and Defined Terms The following is a glossary of certain mining terms used in this Annual Information Form. aggregate Any of several hard, inert materials, such as sand, gravel, slag or crushed stone, mixed with a cement or bituminous material to form concrete, mortar or plaster, or used alone, as in railroad ballast or graded fill. alluvial A placer formed by the action of running water, as in a stream channel or alluvial fan; also said of the valuable mineral (e.g. gold or diamond) associated with an alluvial placer. arsenopyrite The common arsenic mineral and principal ore of arsenic; occurs in many sulfide ore deposits, particularly those containing lead, silver and gold. alteration Refers to the process of hydrothermal fluids (hot water) changing primary rock minerals (such as quartz, feldspar and hornblende) to secondary minerals (quartz, carbonate and clay minerals). breccia A rock in which angular fragments are surrounded by a mass of fine-grained minerals. CIM Canadian Institute of Mining, Metallurgy and Petroleum. contained ounces Represents ounces in the ground before reduction of ounces not able to be recovered by the applicable metallurgical process. - iii - dike A tabular igneous intrusion that cuts across the bedding or foliation of the country rock. g/t Grams per metric tonne. illite A group of three-layer mica-like clays. mafic Igneous rocks composed mostly of dark, iron- and magnesium-rich minerals. masl Meters above sea level. mineral resource, measured mineral resource, indicated mineral resource, inferred mineral resource Under CIM Definition Standards, a mineral resource is a concentration or occurrence of natural solid inorganic material or natural solid fossilized organic material, including base and precious metals, coal, and industrial minerals in or on the earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction. The location, quantity, grade, geological characteristics and continuity of a mineral resource are known, estimated or interpreted from specific geological evidence and knowledge. The terms “mineral resource”, “measured mineral resource”, “indicated mineral resource”, and “inferred mineral resource” used in this Annual Information Form are mining terms defined under CIM Definition Standards and used in accordance with NI43-101. They are not defined terms under U.S. standards and generally may not be used in documents filed with the SEC by U.S. companies. See “Cautionary Note to U.S. Investors – Information Concerning Preparation of Resource and Reserve Estimates”. A mineral resource estimate is based on information on the geology of the deposit and the continuity of mineralization. Assumptions concerning economic and operating parameters, including cut-off grades and economic mining widths, based on factors typical for the type of deposit, may be used if these factors have not been specifically established for the deposit at the time of the mineral resource estimate. A mineral resource is categorized on the basis of the degree of confidence in the estimate of quantity and grade or quality of the deposit, as follows: Inferred mineral resource: Under CIM Definition Standards, an inferred mineral resource is that part of a mineral resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity. The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes. Indicated mineral resource: Under CIM Definition Standards, an indicated mineral resource is that part of a mineral resource for which quantity, grade or quality, densities, shape and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters to support mine planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed. Measured mineral resource: Under CIM Definition Standards, a measured mineral resource is that part of a mineral resource for which quantity, grade or quality, densities, shape and physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters to support production planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration, sampling and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough to confirm both geological and grade continuity. - iv - mineral reserve, proven mineral reserve, probable mineral reserve Under CIM Definition Standards, a mineral reserve is the economically mineable part of a measured or indicated mineral resource demonstrated by a preliminary feasibility study or feasibility study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. A mineral reserve includes diluting materials and allowances for losses that may occur when the material is mined. The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” used in this Annual Information Form are mining terms defined under CIM Definition Standards and used in accordance with NI43-101. Mineral reserves, proven mineral reserves and probable mineral reserves presented under CIM Definition Standards may not conform with the definitions of “reserves”, “proven reserves” or “probable reserves” under U.S. standards. See “Cautionary Note to U.S. Investors – Information Concerning Preparation of Resource and Reserve Estimates”. Mineral reserves under CIM Definition Standards are those parts of mineral resources which, after the application of all mining factors, result in an estimated tonnage and grade which, in the opinion of the Qualified Person(s) (as defined in NI43-101) making the estimates, is the basis of an economically viable project after taking account of all relevant processing, metallurgical, economic, marketing, legal, environment, socio-economic and governmental factors. Mineral reserves are inclusive of diluting material that will be mined in conjunction with the mineral reserves and delivered to the treatment plant or equivalent facility. The term “mineral reserve” need not necessarily signify that extraction facilities are in place or operative or that all governmental approvals have been received. It does signify that there are reasonable expectations of such approvals. Under CIM Definition Standards, mineral reserves are subdivided in order of increasing confidence into probable mineral reserves and proven mineral reserves. A probable mineral reserve has a lower level of confidence than a proven mineral reserve. Proven mineral reserve: A proven mineral reserve is the economically mineable part of a measured mineral resource demonstrated by at least a preliminary feasibility study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that the economic extraction can be justified. Probable mineral reserve: A probable mineral reserve is the economically mineable part of an indicated and, in some circumstances, a measured mineral resource demonstrated by at least a preliminary feasibility study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that the economic extraction can be justified. mineralization An anomalous occurrence of metal or other commodity of value defined by any method of sampling (surface outcrops, drill core, underground channels). Under SEC standards, such a deposit does not qualify as a reserve until comprehensive evaluation, based on unit cost, grade, recoveries and other factors, concludes that the mineralization could be legally and economically produced or extracted at the time the reserve determination is made. net present value (“NPV”) The sum of the value on a given date of a series of future cash payments and receipts, discounted to reflect the time value of money and other factors such as investment risk. ore Rock containing metallic or non-metallic materials that can be mined and processed at a profit. patent The ultimate stage of holding a mineral claim, after which no more assessment work is necessary; determines that all mineral rights, both surface and underground, have been earned. placer An alluvial deposit of sand and gravel, which may contain valuable metals. pyrite An iron sulfide mineral (FeS2), the most common naturally occurring sulfide mineral. - v - reverse circulation (“RC”) A type of drilling using dual-walled drill pipe in which the material drilled, water and mud are circulated up the center pipe while air is blown down the outside pipe. schist A medium-to-course grained foliated metamorphic rock, the grains of which have a roughly parallel arrangement; generally developed by shearing. sill An intrusive sheet of igneous rock of roughly uniform thickness that has been forced between the bedding planes of existing rock. stockwork A three-dimensional network of closely spaced planar to irregular veinlets. strike The direction, or bearing from true north, of a vein or rock formation measured on a horizontal surface. sulfide A compound of sulfur and some other metallic element. tpd Metric tonnes per day. Currency and Exchange Rates All dollar amounts in this Annual Information Form are expressed in Canadian dollars unless otherwise indicated. The noon rate of exchange as reported by the Bank of Canada for the conversion of Canadian dollars into U.S.dollars on February11,2013 was C$1.0065 per US$1.00 and on November30,2012 was C$0.9932 per US$1.00. The following table sets forth (i) the rate of exchange for the Canadian dollar, expressed in U.S.dollars, in effect at the end of the fiscal years indicated; (ii) the average exchange rates for the Canadian dollar, on the last day of each month during such fiscal years; and (iii) the high and low exchange rates for the Canadian dollar, expressed in U.S.dollars, during such fiscal years, each based on the noon rate of exchange as reported by the Bank of Canada for conversion of Canadian dollars into U.S.dollars: Rate at end of period Average rate based on last day each month High for period Low for period Metric Equivalents The following table sets forth the factors for converting Imperial measurements into metric equivalents: To convert from Imperial To Metric Multiply By Acres Hectares Feet Meters Miles Kilometers Tons Tonnes Ounces (troy)/ton Grams/Tonne - vi - NOVAGOLD RESOURCES INC. ANNUAL INFORMATION FORM for its financial year ended November 30, 2012 CORPORATE STRUCTURE Name, Address and Incorporation The Company was incorporated by memorandum of association on December5,1984, under the Companies Act (Nova Scotia) as 1562756Nova Scotia Limited. On January14,1985, the Company changed its name to NovaCanMining Resources (l985) Limited and on March20,1987, the Company changed its name to NOVAGOLD Resources Inc. The Company is in good standing under the laws of the Province of Nova Scotia. The registered office of the Company is located at Suite1300 – 1969 Upper Water Street, Halifax, Nova Scotia, Canada, B3J 3R7. The Company’s principal office is located at Suite2300, 200Granville Street, Vancouver, BC, Canada, V6C 1S4. Intercorporate Relationships As at the end of its most recently completed financial year, the Company had the following material, direct and indirect, wholly-owned subsidiaries: NOVAGOLD Resources Alaska, Inc., NOVAGOLD (Bermuda) Alaska Limited and NOVAGOLD Resources (Bermuda) Limited and NOVAGOLD Canada Inc. The following chart depicts the corporate structure of the Company together with the jurisdiction of incorporation of each of the Company’s material subsidiaries and related holding companies. All ownership is 100% unless otherwise indicated. All of the above companies are sometimes referred to collectively herein as the “Company” or “NOVAGOLD”. - 1 - GENERAL DEVELOPMENT OF THE BUSINESS Description of the Business NOVAGOLD is engaged in the exploration and development of mineral properties. NOVAGOLD is focused on advancing its flagship property, Donlin Gold. NOVAGOLD has the largest mineral reserve/resource bases among junior and mid-tier gold exploration companies. The Company is also committed to maximizing the value of its non-core assets, including its interest in the Galore Creek copper-gold-silver project, which the Company is currently exploring opportunities to sell, in whole or in part. NOVAGOLD has an established track record of expanding deposits through exploration and of forging collaborative partnerships, both with local communities and with major mining companies. The Donlin Gold project in Alaska, the world’s largest known undeveloped gold deposit, is held by a limited liability company owned equally by wholly-owned subsidiaries of NOVAGOLD and Barrick Gold Corporation (“Barrick”). The Galore Creek project in British Columbia, a large copper-gold-silver deposit, is held by a partnership owned equally by wholly-owned subsidiaries of NOVAGOLD and Teck Resources Limited (“Teck”). NOVAGOLD also has other earlier-stage exploration properties. The Company’s portfolio of properties includes: · Donlin Gold, the world’s largest known undeveloped gold deposit, is held by Donlin Gold LLC, a limited liability company that is owned 50% by NOVAGOLD Resources Alaska, Inc. and 50% by Barrick Gold U.S. Inc. On December5,2011, NOVAGOLD announced the completion of a Feasibility Study for Donlin Gold (the “Donlin Gold FS”). The Donlin Gold FS was compiled by AMEC Americas Limited (“AMEC”) and revises the feasibility study completed in April2009 (“2009 Feasibility Study”) with updated mineral reserves and resources, capital costs and operating cost estimates. In July 2012, the Donlin Gold LLC Board of Directors, which is comprised of equal representation from NOVAGOLD and Barrick, approved the updated Donlin Gold FS. The Donlin Gold FS proposes the use of natural gas as the primary power source for the project, rather than the original diesel option. Donlin Gold is located in southwestern Alaska on private Alaskan native-owned lands designated for mining and Alaska state mining claims totaling 81,361acres (32,926hectares). The property has estimated proven and probable mineral reserves of 505million tonnes grading 2.09grams per tonne gold for 33.85million ounces of gold. This represents an approximate 16% increase from the mineral reserve estimate outlined in the 2009 Feasibility Study and is broadly comparable to the March2010 mineral reserve and resource update released by NOVAGOLD. The property hosts estimated measured and indicated mineral resources (inclusive of mineral reserves) of 541million tonnes grading 2.24grams per tonne gold for 39million ounces of gold and inferred mineral resources of 92million tonnes grading 2.02grams per tonne gold for 6.0million ounces of gold. Mineral resources that are not mineral reserves do not have demonstrated economic viability. The Donlin Gold FS estimates the total capital cost estimate for Donlin Gold at US$6.7billion, including costs related to the natural gas pipeline and a contingency of US$984million representing 25% of the property, plant and equipment. The project’s estimated after-tax net present value (NPV5%) is US$547million using the Donlin Gold FS base case gold price of US$1,200/oz, US$4.58billion using a gold price of US$1,700/oz and US$6.72billion using a gold price of US$2,000/oz. Donlin Gold, if put into production in accordance with the Donlin Gold FS, would average 1.46million ounces of gold production in each year of its first five years of operation at an average cash cost of US$409/oz and an average of 1.13million ounces of gold per year over its projected 27year mine life with an average cash cost of US$585/oz. The project is expected to be a conventional truck and shovel open-pit operation. The mine life is estimated to be 27years based on a nominal processing rate of 53,500 tonnes per day. NOVAGOLD believes that significant exploration potential remains in the Donlin Gold district, with prospects to increase mine life and/or justify future production expansions. Donlin Gold commenced project permitting in August 2012. · Galore Creek, a large copper-gold-silver project located in northwestern British Columbia, is held by a partnership (the “Galore Creek Partnership”) in which NOVAGOLD Canada Inc. and Teck Metals Ltd. each own a 50% interest. The Galore Creek Project is managed by Galore Creek Mining Corporation (“GCMC”). The 293,837 acre (118,912 hectare) property holds a large, porphyry-related copper-gold-silver deposit. The Pre-feasibility Study (“PFS”) completed in July 2011 for the Galore Creek project estimates that the project has proven and probable mineral reserves of 528million tonnes grading 0.58% copper, 0.32 grams per tonne gold and 6.02 grams per tonne silver for estimated contained metal of 6.8billion pounds of copper, 5.45millionounces of gold and 102.1million ounces of silver. In addition, the property has estimated measured and indicated mineral resources (exclusive of mineral reserves) of 286.7million tonnes grading 0.33% copper, 0.27 grams per tonne gold and 3.64 grams per tonne silver, for estimated contained metal of 2.07billion pounds of copper, 2.53million ounces of gold and 33.54million ounces of silver and estimated inferred mineral resources of 346.6million tonnes grading 0.42% copper, 0.24 grams per tonne gold and 4.28 grams per tonne silver, for estimated contained metal of 3.23billion pounds of copper, 2.70million ounces of gold and 47.73million ounces of silver. Mineral resources that are not mineral reserves do not have demonstrated economic viability. The PFS total capital cost estimate for the Galore Creek project is $5.2billion dollars. The PFS estimated net present value (NPV7%), using the base case metal price assumptions (US$2.65/lb copper, US$1,100/oz gold and US$18.50/oz silver with a foreign exchange rate of US$0.91 Cdn$1.00), was $837million and $137million on a pre-tax and post-tax basis, respectively. The corresponding post-tax IRR of the project was estimated at 7.4%. NOVAGOLD announced on November 16, 2011, that it is exploring opportunities to sell all or a part of its interest in the Galore Creek Partnership. While the sale process is underway, the Company continues to work to enhance Galore Creek's value through exploration on a reduced budget. - 2 - NOVAGOLD also holds earlier-stage exploration projects that have not advanced to the resource definition stage. For the purposes of NI43-101, NOVAGOLD’s material properties are Donlin Gold and Galore Creek. RESERVES AND RESOURCES SUMMARY At April 30, 2012 Donlin Gold (NOVAGOLD 50%) GOLD Tonnage Mt Grade* g/t Metal content Moz NOVAGOLD share** Moz Reserves (100%)1 Proven Probable P&P Resources (100%)3 inclusive of reserves Measured Indicated M&I Inferred Galore Creek (NOVAGOLD 50%) COPPER Tonnage Mt Grade* %Cu Metal content Mlbs NOVAGOLD share** Mlbs Reserves (100%)2 Proven Probable P&P Resources (100%)4 inclusive of reserves Measured Indicated M&I Inferred GOLD Mt g/t Moz Moz Reserves (100%)2 Proven Probable P&P Resources (100%)4 inclusive ofreserves Measured Indicated M&I Inferred SILVER Mt g/t Moz Moz Reserves (100%)2 Proven Probable P&P Resources (100%)4 inclusive ofreserves Measured Indicated M&I Inferred - 3 - Copper Canyon (NOVAGOLD 70%) Resources(100%)5,6 Tonnage Grade* Metal content NOVAGOLD share** COPPER Mt %Cu Mlbs Mlbs Inferred GOLD Mt g/t Moz Moz Inferred SILVER Mt g/t Moz Moz Inferred t metric tonne Approximate cutoff grades (see ResourceFootnotes below): M million Donlin Gold Reserves1:0.57 g/t gold g/t grams/tonne Resources3:0.46 g/t gold *Reserve grade is diluted; resource grade is in situ.
